Case 1:18-cV-23072-FA|\/| Document 15 Entered on FLSD Docket 10/18/2018 Page 1 of 2

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 18-23072-CIV-MORENO

BRANDON OPALKA, an individual on behalf
of himself and all others similarly situated,

Plaintiffs,

VS.

AMALIE AOC, LTD., ct Florida limited
partnership,

Defendant.

 

NOTICE OF COURT PRACTICE IN REMOVAL CASES

THIS CAUSE came before the Court upon a sua sponte review of the record.

Counsel for the non-removing party must file a motion to remand the case on the basis
of any defect other than lack of subject matter jurisdiction Within 30 days after the filing of the
notice of removal under 28 U.S.C. § l446(b).

Counsel for the removing party is directed to file a Removal Status Report no later than
October 31, 2018. ln addition to the Removal Status Report, counsel for the removing party
_m_u_st file copies of all records and proceedings in the state court proceedings by the
aforementioned date. Failure to file a timely Removal Status Report shall be grounds for
remand. Additionally, Counsel's failure to timely file all relevant state court pleadings shall be
interpreted as an abandonment of Federal jurisdiction and Will result in remand of the case.

The Removal Status Report shall contain the following:

l. A plain statement of the nature of the claim and any counterclaim, cross-claim, or

third-party claim, made in state or federal court including the amount of damages
claimed and any other relief sought.

Case 1:18-cV-23072-FA|\/| Document 15 Entered on FLSD Docket 10/18/2018 Page 2 of 2

2. A plain statement of the grounds for removal and a listing of all parties to the action,
including parties to any third party claim.

3. A list of all pending motions.

4. A brief statement by each Defendant explaining Whether or not each has joined the
notice of removal.

5. State Whether the Defendant has removed the action Within 30 days after the receipt
by the Defendant of a copy of the initial pleading setting forth the claim for relief
upon Which such action or proceeding is based.

lf the removing party has provided some or all of the information requested above,

briefly summarize the information requested and direct the Court to the location of the
information in the record. Failure of the removing party or parties to timely provide the
information requested in the Removal Status Report above or required pursuant to 28 U.S.C. §
l446(a) may result in remand of the action.

Counsel for the removing party shall provide copies of this Notice to all concerned

/~

parties.
DONE AND ORDERED in Chambers at Miami, Florida, this f 2 of October 2018.

FEDE . O O
UNITED STATES DISTRICT JUDGE

Copies furnished to:

Counsel of Record

